Case: 18-10442      Document: 00515595189          Page: 1     Date Filed: 10/08/2020




            United States Court of Appeals
                 for the Fifth Circuit                             United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    October 8, 2020
                                    No. 18-10442                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Trystan Keun Napper,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 1:04-CR-41-31


   Before Owen, Chief Judge, and Davis and Southwick, Circuit Judges.
   W. Eugene Davis, Circuit Judge:
          Trystan Keun Napper appeals his 37-month sentence imposed
   following the revocation of his second term of supervised release. Napper
   argues, for the first time on appeal, that his sentence violates the terms of his
   plea agreement, that the sentence is plainly unreasonable on substantive and
   procedural grounds, and that the district court failed to hold his revocation
   hearing within a reasonable time. Because we determine that the district
   court did not plainly err, we AFFIRM.
Case: 18-10442     Document: 00515595189           Page: 2   Date Filed: 10/08/2020




                                    No. 18-10442


                               I. BACKGROUND
          Napper pled guilty, pursuant to a plea agreement, to possessing a
   firearm in furtherance of a drug-trafficking crime and aiding and abetting, in
   violation of 18 U.S.C. §§ 2 and 924(c). The plea agreement contained
   numerous provisions setting forth, inter alia, Napper’s rights as a defendant,
   his waiver of those rights by pleading guilty, his agreement to cooperate with
   the Government, and the Government’s agreement to dismiss the charges of
   the indictment to which Napper did not plead guilty. Pertinent to the issues
   on appeal, Section 3 of the plea agreement provided the following:
                 3.     Sentence: The minimum and maximum
                 penalties the Court can impose include:
                 a.     imprisonment for a period not less than 5 years
                        nor more than life;
                 b.     a fine not to exceed $250,000.00;
                 c.     a term of supervised release of not more than 5
                        years, which must follow any term of
                        imprisonment. If Napper violates the conditions
                        of supervised release, he could be imprisoned for
                        the entire term of supervised release;
                        ....
                 e.     a mandatory special assessment of $100.00[.]
   The agreement stated that “both parties agree, pursuant to Fed. R. Crim. P.
   11(c)(1)(C), that a specific sentence of 60 months is the appropriate sentence
   in this case.” The agreement further provided: “Napper understands he will
   only be able to withdraw his plea of guilty if the Court does not follow the
   specific sentencing recommendation as set out above.”
          Consistent with the plea agreement, the district court sentenced
   Napper to 60 months in prison. The court also ordered the maximum term
   of supervised release (five years/60 months) and ordered Napper to pay a
   $100 special assessment.




                                         2
Case: 18-10442     Document: 00515595189          Page: 3   Date Filed: 10/08/2020




                                   No. 18-10442


         After Napper served his 60-month prison term, and approximately
   one year into Napper’s supervised release, the Government filed a motion to
   revoke, alleging that Napper had violated various mandatory and standard
   conditions of his supervision. Specifically, the Government asserted that
   Napper had absconded from supervision, failed to participate in drug testing,
   and possessed cocaine for distribution. After conducting a revocation
   hearing, the district court granted the Government’s motion and revoked
   Napper’s supervised release. The district court imposed a revocation
   sentence of 37 months in prison, followed by 23 months of supervised release.
         After Napper served his 37-month revocation sentence, he violated
   the conditions of his newly-imposed term of supervised release by
   committing aggravated assault with a deadly weapon. Napper was arrested in
   December 2012, pled guilty to the crime in January 2014, and was sentenced
   to three years in state custody. Napper remained in state custody from
   December 2012 until his release in September 2016. In August 2017, Napper
   was charged in federal court with conspiracy to distribute and possession
   with intent to distribute 500 grams or more of methamphetamine. At that
   point, the Government also moved to revoke Napper’s second term of
   supervised release based on his state aggravated assault conviction and his
   federal drug crime. In October 2017, Napper pled guilty to the federal drug
   offense pursuant to a plea agreement. The Government agreed that 240
   months in prison was an appropriate sentence.
         As Napper requested, the district court set Napper’s sentencing for
   the federal drug offense and his revocation hearing on the same day.
   Consistent with the plea agreement, the district court sentenced Napper to
   240 months for the drug offense and ordered that sentence to run
   consecutively to any sentence imposed in his state parole revocation
   proceeding and in his supervised release revocation hearing. During his
   supervised release revocation hearing, which the district court conducted



                                         3
Case: 18-10442         Document: 00515595189               Page: 4       Date Filed: 10/08/2020




                                           No. 18-10442


   immediately following Napper’s sentencing for the drug offense, Napper
   admitted to the violations of supervised release alleged by the Government.
   The court therefore revoked Napper’s second term of supervised release and
   imposed a revocation sentence of 37 months, but no further supervised
   release. Napper timely appealed.
                                      II. DISCUSSION
           Napper argues that the 37-month sentence imposed by the district
   court after revoking his second term of supervised release violates the terms
   of his plea agreement. He further contends that the sentence was plainly
   unreasonable on both procedural and substantive grounds. Finally, Napper
   asserts that his second revocation hearing was not held within a “reasonable
   time,” in violation of Federal Rule of Criminal Procedure 32.1 and the Due
   Process Clause.
   A. Standard of Review
           Napper acknowledges that because he failed to raise these arguments
   in the district court, our review is for plain error only under Federal Rule of
   Criminal Procedure 52(b).1 Under the plain-error standard, Napper must
   show that (1) there was an error or defect in the district court proceeding;
   (2) the error was clear or obvious; and (3) the error affected his substantial
   rights.2 If Napper is able to satisfy these requirements, then we have the
   discretion to remedy the error, but should do so “only if the error seriously




           1
            Rule 52(b) provides: “A plain error that affects substantial rights may be
   considered even though it was not brought to the court’s attention.”
           2
              Puckett v. United States, 556 U.S. 129, 135 (2009) (specifically holding that plain-
   error standard applies to claims that a plea agreement has been breached when such claim
   is raised for the first time on appeal).




                                                 4
Case: 18-10442          Document: 00515595189              Page: 5   Date Filed: 10/08/2020




                                           No. 18-10442


   affects the fairness, integrity or public reputation of judicial proceedings.”3
   The Supreme Court has noted that satisfying the plain-error standard “is
   difficult, as it should be.”4
   B. Analysis
          1. Plea Agreement
          Napper relies on Section 3 of his plea agreement in asserting that his
   37-month sentence imposed after revocation of his second term of supervised
   release violates the terms of the agreement. Section 3 (outlined above) listed
   “[t]he minimum and maximum penalties the [district] [c]ourt [could]
   impose” for Napper’s guilty plea to possessing a firearm in furtherance of a
   drug-trafficking crime and aiding and abetting. Regarding supervised release,
   Section 3 provided that the district court could impose “a term of supervised
   release of not more than 5 years” and that “[i]f Napper violate[d] the
   conditions of supervised release, he could be imprisoned for the entire term
   of supervised release[.]”
          Napper argues that based on this language, he reasonably understood
   that he could not “receive revocation sentences exceeding 60 months
   imprisonment,” the length of his first term of supervised release. He
   contends that his 37-month sentence imposed after the revocation of his
   second term of supervised release is a breach of his plea agreement because
   when added to his first 37-month revocation sentence, the total of his
   revocation sentences equals 74 months—14 months more than his initial 60-
   month term of supervised release.




          3
Id. (internal quotation marks and citation omitted).
          4
Id. (internal quotation marks and citation omitted).




                                                 5
Case: 18-10442           Document: 00515595189              Page: 6      Date Filed: 10/08/2020




                                            No. 18-10442


           Napper further asserts that he also reasonably believed, based on the
   language of Section 3, that he could not “receive a revocation term of
   imprisonment exceeding the term of release just revoked.” He therefore
   asserts that, even if viewed on its own, his second revocation sentence of 37
   months breaches the plea agreement because it is 14 months greater than the
   term of supervised release (23 months) just revoked. Napper does not seek
   to withdraw his plea agreement; he seeks to enforce it. He contends that
   specific performance of the plea agreement requires this court to remand this
   matter to the district court for resentencing and imposition of a revocation
   sentence of 23 months or less.
           In determining whether a plea agreement has been breached, “this
   court applies general principles of contract law and considers whether the
   government’s conduct is consistent with the defendant’s reasonable
   understanding of the agreement.”5 “The plain language of the agreement,
   taken with the intent of the parties at the time the agreement was executed,
   controls.”6
           Contrary to Napper’s contentions, the plea agreement did not include
   any agreement regarding the prison term that could be imposed upon
   revocation of a second term of supervised release. The plea agreement
   concerned only one term of supervised release—the term imposed by the
   district court immediately following Napper’s guilty plea. Specifically, in the
   section of the agreement preceding Section 3, the agreement provided that
   Napper was pleading guilty to Count 15 of the indictment, charging a
   violation of §§ 2 and 924(c), aiding and abetting possession of a firearm in



           5
           United States v. Loza-Garcia, 670 F.3d 639, 642 (5th Cir. 2012) (internal quotation
   marks and citation omitted).
           6
               United States v. Williams, 949 F.3d 237, 238 (5th Cir. 2020) (citation omitted).




                                                  6
Case: 18-10442        Document: 00515595189              Page: 7       Date Filed: 10/08/2020




                                          No. 18-10442


   furtherance of a drug-trafficking crime. Section 3 then listed the minimum
   and maximum penalties the district court could impose for Napper’s plea of
   guilty to that crime. The list of penalties included “a term of supervised
   release of not more than 5 years” and explained that “[i]f Napper violate[d]
   the conditions of supervised release, he could be imprisoned for the entire
   term of supervised release[.]”
           The plain language of the plea agreement makes clear that the words,
   “a term of supervised release,” in Section 3 means the initial term of
   supervised release imposed by the district court for Napper’s plea of guilty
   to the drug-trafficking crime.7 That term of supervised release could not be
   more than five years, and if Napper violated the conditions of that
   supervision, he could be imprisoned for the entire term.8 The district court
   imposed the maximum term of supervised release, five years, and upon later
   determining that Napper violated the conditions of that supervision, the
   district court imprisoned Napper for less than five years—37 months. The
   plea agreement was not breached.




           7
            In our decision in United States v. Hampton, we interpreted identical language (“a
   term of supervised release”) in the revocation statute, 18 U.S.C. § 3583(e)(3), to mean
   “one particular” term of supervised release. See 633 F.3d 334, 338 (5th Cir. 2011).
           8
              Napper was subject to whatever penalty the law provided as to revocation of a
   second term of supervised release, and he does not argue that his sentence violated the
   relevant revocation statute, § 3583. Under our precedent interpreting that statute, the
   district court’s imposition of a 37-month prison term for Napper’s violation of his second
   term of supervised release was lawful because it was less than five years, the maximum term
   of supervised release for a Class A felony. See § 3583(b)(1) (providing that “the authorized
   term of supervised release” for a Class A felony is not more than five years); Hampton, 633
F.3d at 338 (holding that § 3583(e)(3) does not require aggregation of revocation
   imprisonment); United States v. Shabazz, 633 F.3d 342, 345 (5th Cir. 2011) (holding that
   § 3583(e)(3) “limits only the amount of revocation imprisonment the revoking court may
   impose each time it revokes a defendant’s supervised release”).




                                                7
Case: 18-10442          Document: 00515595189              Page: 8      Date Filed: 10/08/2020




                                           No. 18-10442


          In sum, Napper fails to show any error, plain or otherwise, committed
   by the district court with respect to his claim that his 37-month revocation
   sentence constitutes a breach of his plea agreement.
          2. Substantive Reasonableness
          Napper next asserts that his 37-month revocation sentence is
   substantively unreasonable. He acknowledges that the district court properly
   considered the sentencing factors of deterrence and protection of the public,
   but he argues that his 37-month sentence is “plainly excessive” when
   considered with the consecutive 240-month prison term the district court
   imposed for the new drug offense. He further asserts that considering he will
   be 53 years old on his ultimate release date, his risk of re-offending will be
   significantly reduced.
          A revocation sentence is “substantively unreasonable” where the
   district court did not take into account a factor that should have received
   significant weight, gave significant weight to an irrelevant or improper factor,
   or made a clear error in judgment when balancing the sentencing factors.9 As
   the Supreme Court has recently held, because Napper did not request a lower
   revocation sentence or object to the sentence imposed at the revocation
   hearing, his claim challenging the substantive reasonableness of his
   revocation sentence is reviewed for plain error.10
          As the Government contends, Napper’s arguments challenging his
   revocation sentence amount to a claim that the district court did not take into
   account a factor that should have received significant weight—his 240-
   month sentence for his drug offense. We addressed and rejected a similar



          9
              United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013).
          10
               Holguin-Hernandez v. United States, 140 S. Ct. 762, 766–67 (2020).




                                                 8
Case: 18-10442          Document: 00515595189              Page: 9   Date Filed: 10/08/2020




                                            No. 18-10442


   argument in our decision in United States v. Daughenbaugh.11 In that case, the
   district court imposed a 120-month prison sentence on the defendant’s new
   offense and a consecutive 60-month revocation sentence. The defendant
   argued that the sentences should have run concurrently and that the
   consecutive 60-month revocation sentence was “greater than necessary” to
   satisfy the statutory sentencing goals.12 He additionally argued that
   considering his age, he would pose no danger to the community if he were
   released from prison earlier.13
          In rejecting the defendant’s arguments in Daughenbaugh, we noted
   that “[a] sentence imposed on revocation of supervised release punishes a
   breach of trust for violating the conditions of supervision” and that it
   consequently is “separate” and “distinct from the sentence imposed on the
   new offense.”14 We further noted that the revocation sentence was within
   the range recommended by the policy statements of the Sentencing
   Guidelines, that the district court had the discretion to order consecutive
   sentences, and that the defendant’s conclusory assertion that his combined
   sentences were “greater than necessary” to satisfy the statutory sentencing
   goals was insufficient to rebut the presumption of reasonableness that
   attached to his within-guidelines revocation sentence.15 Our reasoning is
   equally applicable here.




          11
             793 F. App’x 237 (5th Cir. 2019). Although we are not bound by an unpublished
   decision, see 5TH CIR. R. 47.5, we find the reasoning in Daughenbaugh persuasive and
   adopt it here.
          12
               793 F. App’x at 240.
          13
Id.
          14
Id. (citations omitted).
          15
Id. at 240–41 (citations omitted).




                                                    9
Case: 18-10442         Document: 00515595189              Page: 10   Date Filed: 10/08/2020




                                          No. 18-10442


          Napper’s 37-month revocation sentence was imposed to punish his
   breach of trust for violating his conditions of supervision and was separate
   and distinct from the sentence imposed for his guilty plea to conspiracy to
   distribute and possession with intent to distribute 500 grams or more of
   methamphetamine. His revocation sentence was within the recommended 30
   to 37-month range of the policy statements of the Guidelines, the district
   court had the discretion to order consecutive sentences, and Napper’s
   conclusory assertion that his revocation sentence is “plainly excessive”
   when considered with his 240-month sentence on his new drug offense is
   insufficient to rebut the presumption that his within-guidelines revocation
   sentence is reasonable.
          Based on the foregoing, we conclude that Napper has failed to
   demonstrate any error, plain or otherwise, regarding the substantive
   reasonableness of his sentence.
          3. Procedural Reasonableness
          Napper argues that his 37-month revocation sentence is also
   procedurally unreasonable. He contends that the district court’s stated
   reasons, deterrence and protection of the public, for imposing his sentence
   were “plainly insufficient.” Citing to numerous cases in which this court has
   affirmed the district court’s sentencing decisions, Napper further asserts that
   because the district court herein frequently relies on these identical reasons
   to justify its imposition of sentences in very different cases, those reasons no
   longer provide reassurance that the sentencing process was “reasoned.”
          Because Napper failed to raise his objection in the district court, our
   review is for plain error only.16 Under 18 U.S.C. § 3553(c), the district court,



          16
               Holguin-Hernandez, 140 S. Ct. at 766–67.




                                               10
Case: 18-10442          Document: 00515595189              Page: 11   Date Filed: 10/08/2020




                                            No. 18-10442


   “at the time of sentencing, shall state in open court the reasons for its
   imposition of the particular sentence.” As the Supreme Court has explained,
   and Napper acknowledges, “when a judge decides simply to apply the
   Guidelines to a particular case, doing so will not necessarily require lengthy
   explanation.”17 Specifically, “[c]ircumstances may well make clear that the
   judge rests his decision upon the Commission’s own reasoning that the
   Guidelines sentence is a proper sentence . . . in the typical case, and that the
   judge has found that the case before him is typical.”18 Unless a party “argues
   that the Guidelines reflect an unsound judgment . . . or argues for departure,
   the judge normally need say no more.”19
          In this case, the district court’s statement of reasons for imposing a
   37-month revocation sentence was brief but legally sufficient. After Napper
   admitted to the allegations in the Government’s motion to revoke, and the
   district court granted the motion, the court found “a Grade A violation, with
   a Criminal History Category of III,” as called for by the policy statements of
   the Guidelines. The district court then sentenced Napper to 37 months in
   prison, which was within the 30 to 37-month imprisonment range of the
   policy statements. The court stated it believed a prison term of 37 months
   “addresse[d] the issues of adequate deterrence and protection of the public.”
   Because the sentence imposed was within the advisory range of the
   Guidelines policy statements for a revocation sentence, and Napper did not
   argue that such a sentence was unsound or that a departure was warranted,
   the district court’s stated reasons were legally sufficient, and its sentence
   procedurally reasonable.



          17
               Rita v. United States, 551 U.S. 338, 356 (2007).
          18
Id. at 357.
          19
 Id.




                                                  11
Case: 18-10442         Document: 00515595189             Page: 12   Date Filed: 10/08/2020




                                          No. 18-10442


          Napper points out that the district court herein frequently relies on
   the identical reasons, deterrence and protection of the public, to justify its
   imposition of sentences in very different cases, and Napper cites to a long list
   of cases in which we have affirmed the district court’s use of these reasons in
   those cases. Napper asserts that because those reasons are frequently used to
   impose sentences in different cases, the reasons can no longer provide
   reassurance that the district court’s sentencing process is a “reasoned
   process.” We disagree. Deterrence and protection of the public are
   specifically delineated by statute as appropriate factors to consider when
   imposing a revocation sentence.20 Contrary to Napper’s contentions, they
   are not “ill-fitting” in this case. Deterrence was an appropriate factor,
   especially considering that Napper twice returned to a life of crime after
   beginning supervised release. Furthermore, protection of the public was also
   relevant in light of Napper’s return to drug distribution and violence during
   both terms of supervised release.
          In sum, Napper fails to demonstrate any error, plain or otherwise, as
   to the procedural reasonableness of his sentence.
          4. Timing of Revocation Hearing
          Napper lastly argues that the district court failed to hold his revocation
   hearing within a reasonable time as required by Federal Rule of Criminal
   Procedure 32.1 and the Due Process Clause. He focuses exclusively on the
   earlier of his supervised release violations—his December 2012 commission
   of aggravated assault under Texas law. He asserts that his March 2018
   revocation hearing was not held within a reasonable time of that violation




          20
               See §§ 3553(a)(2)(B)–(C); 3583(e).




                                               12
Case: 18-10442          Document: 00515595189              Page: 13          Date Filed: 10/08/2020




                                            No. 18-10442


   because the hearing occurred five and a half years later.21 He asserts that even
   though he was in state custody from December 2012 to September 2016 for
   the aggravated assault conviction, his revocation hearing should have been
   held earlier than March 2018 because the district court could have easily
   requested his appearance in federal court for a revocation hearing.
   Furthermore, Napper argues that the delay impeded his right to due process
   because it undermined his ability to contest the violation and to proffer
   mitigating evidence and that such a long delay should be considered
   presumptively prejudicial.
           Because Napper failed to object on these grounds in the district court,
   our review again is for plain error only.22 Napper must show that (1) there
   was an error or defect in the district court proceeding; (2) the error was clear
   or obvious; and (3) the error affected his substantial rights.23 If he makes this
   showing, we have the discretion to remedy the error, but should do so “only
   if the error seriously affects the fairness, integrity or public reputation of
   judicial proceedings.”24 This court will not ordinarily find clear or obvious
   error when it has not previously addressed an issue.25




           21
              Napper acknowledges that, under this court’s precedent, Sixth Amendment
   speedy trial rights are inapplicable in supervised release revocation hearings and that due
   process rights to a speedy revocation hearing arise only when federal authorities take
   custody of a defendant for violating supervised release. See Untied States v. Tippens, 39 F.3d
88, 89–90 (5th Cir. 1994). Therefore, any claim that the timing of his revocation hearing
   violated the Sixth Amendment or his right to due process is foreclosed. However, Napper
   wishes to preserve these issues for further review.
           22
                FED. R. CRIM. P. 52(b).
           23
                Puckett, 556 U.S. at 135.
           24
Id. (internal quotation marks and citation omitted).
           25
                United States v. Evans, 587 F.3d 667, 671 (5th Cir. 2009).




                                                  13
Case: 18-10442         Document: 00515595189              Page: 14   Date Filed: 10/08/2020




                                           No. 18-10442


          Napper argues that the plain text of Rule 32.1 compelled an earlier
   revocation hearing as to his December 2012 supervised release violation, the
   aggravated assault. He relies on Rule 32.1(b)(2) which provides:
   “Revocation Hearing. Unless waived by the person, the court must hold the
   revocation hearing within a reasonable time in the district having
   jurisdiction.” He acknowledges that under our precedent, supervised release
   revokees have a Fifth Amendment due process right to a speedy revocation
   hearing, but that the right generally arises only when federal authorities take
   custody of the defendant for violating supervised release.26 He asserts that
   the right to a revocation hearing within a reasonable time under Rule
   32.1(b)(2), however, is not dependent on whether the defendant is in federal
   custody or whether a federal warrant has been issued, and that the rule does
   not “exempt[] defendants in custody for another offense from the
   overarching standard of reasonableness.”
          Napper relies on the advisory committee notes to Rule 32.1 which
   require consideration of whether the defendant can be made readily available
   for the revocation court and whether the defendant waived appearance at the
   revocation hearing. He asserts that both of these factors weigh against the
   delay in his case because he was in Texas state custody during the delay, and
   the federal district court could have easily issued a habeas corpus writ to
   obtain his presence at a revocation hearing. He further states that he never
   waived appearance at a revocation hearing.
          This court has not previously addressed whether the “reasonable
   time” requirement of Rule 32.1(b)(2) is determined based on when the
   supervised release violation was committed or when the defendant has been
   taken into federal custody for the violation. We note that the Second Circuit


          26
               See Tippens, 39 F.3d at 89–90.




                                                14
Case: 18-10442          Document: 00515595189                Page: 15     Date Filed: 10/08/2020




                                            No. 18-10442


   has interpreted “person” in Rule 32.1(b)(2) to mean “a person in custody
   for violating a condition of supervised release.”27 The Third Circuit also has
   held that the right to a timely revocation hearing under Rule 32.1(b)(2) “is
   measured from the time [the defendant] was taken into custody pursuant to
   the revocation arrest warrant.”28 Therefore, the reasonable time
   requirement in Rule 32.1(b)(2) may be no different from constitutional
   standards.29 As stated above, this court will not ordinarily find clear or
   obvious error when it has not previously addressed an issue.30 Therefore,
   Napper fails to demonstrate that the timing of his revocation hearing under
   Rule 32.1 was plainly erroneous.31
           Finally, Napper argues that the delay in his revocation hearing
   violated his rights to due process because the delay undermined his ability to
   contest the supervised release violation and offer mitigating evidence.
   Napper is correct that this court has noted that “a delay in executing a
   violator’s warrant may frustrate a probationer’s due process rights if the
   delay undermines his ability to contest the issue of the violation or proffer
   mitigating evidence.”32 This rule, however, is inapplicable here in light of the



           27
              United States v. Jetter, 577 F. App’x 5, 7 n.1 (2nd Cir. 2014); United States v.
   Patterson, 135 F. App’x 469, 475 (2nd Cir. 2005).
           28
                United States v. Goode, 700 F. App’x 100, 103 (3rd Cir. 2017).
           29
              The Eighth Circuit, however, has held that the “reasonableness” requirement
   of Rule 32.1 is different from the constitutional standards of reasonableness. See United
   States v. Blunt, 680 F.2d 1216, 1219 (8th Cir. 1982).
           30
                Evans, 587 F.3d at 671.
           31
              As Napper acknowledges, this court has held that due process rights to a speedy
   revocation hearing arise only when federal authorities take custody of a defendant for
   violating supervised release, and he does not argue that his revocation hearing was not held
   within a reasonable time under that standard.
           32
                Tippens, 39 F.3d at 90 (citation omitted).




                                                  15
Case: 18-10442     Document: 00515595189           Page: 16   Date Filed: 10/08/2020




                                    No. 18-10442


   fact that Napper pled guilty to the aggravated assault, and he pled true to the
   Government’s motion that the offense constituted a violation of his
   supervised release.
                                 III. Conclusion
          Based on the foregoing, the district court’s judgment imposing a 37-
   month revocation sentence is AFFIRMED.




                                         16